Order entered November 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00176-CR

                        RAYMOND ELLIS NEWSOME, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-20384-W

                                           ORDER
       Before the Court are the written verifications of official court reporter Patricia Holt and

deputy court reporter Darline King LaBar that no pretrial hearings were reported in the above

appeal. In light of this, it appears the reporter’s record is complete. We DENY appellant’s

October 16, 2018 motion to supplement the record.

       The State’s brief is due November 14, 2018.



                                                      /s/   LANA MYERS
                                                            JUSTICE